           Case 1:20-cv-09694-JMF Document 12 Filed 12/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :     20-CV-9694 (JMF)
                                                                       :
JUSTIN GITELIS, et al.,                                                :          ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Louis Roberts brings this action against Defendants Justin Gitelis and Michael
Gitelis. After reviewing his original Complaint, filed on November 18, 2020, the Court found
that — although Roberts appeared to invoke this Court’s diversity jurisdiction under 28 U.S.C.
§ 1332 — he neither actually stated the basis for the Court’s subject-matter jurisdiction as
required by Rule 8(a)(1) of the Federal Rules of Civil Procedure nor properly pleaded the
citizenship of the parties. See ECF No. 6. On November 19, 2020, the Court ordered Roberts to
amend his Complaint to cure these deficiencies. Id.

        On November 20, 2020, Roberts filed an Amended Complaint in which he invoked the
Court’s subject-matter jurisdiction pursuant to 28 U.S.C. § 1332. But once again, Roberts failed
to properly plead the parties’ citizenship. See ECF No. 7, ¶¶ 2-4. On November 30, 2020, the
Court issued an Order in which it granted Roberts “one final chance” to properly establish
subject-matter jurisdiction and ordered him to cure the deficiencies in his Amended Complaint
by “properly alleg[ing] the citizenship of each party to th[e] action.” ECF No. 11. In that Order,
the Court gave Roberts until December 4, 2020, to amend his pleading and warned that, “[i]f, by
that date, Roberts does not file an amended complaint actually establishing this Court’s subject-
matter jurisdiction, the Court will dismiss the case without prejudice and without further notice
to any party.” Id. To date, no such amended pleading has been filed.

        Accordingly, the Amended Complaint is hereby DISMISSED without prejudice for lack
of subject-matter jurisdiction. Any pending motions are moot and any conferences are canceled.
The Clerk of Court is directed to close this case.

        SO ORDERED.

Dated: December 8, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
